Case 18-22053 Doc2/7 Filed 10/09/18 Page 1 of 6

Fill in this information to identify your case:

 

 

 

 

 

 

Debtor 1 IHAROLD c. VINES
First Name Middle Name Last Name

Debtor 2 PATRICIA H. VINES

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: BALTIMORE strict of MARYLAND

Case number LK - 2205 3 oo

(if known) (J Check if this is an

amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

ea Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?
4 Married
CI Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
No
C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: : : Dates:Debtor 1 Debtor 2::
lived there :

(] same as Debtor 4

 

Dates Debtor 2
lived-there

Q Same as Debtor 1

From

 

 

To

 

 

 

 

State ZIP Code
( same as Debtor 4

From

 

 

To

 

 

 

From

Number Street Number Street
To

City State ZIP Code City

J same as Debtor 4

From

Number Street Number Street
To

City State ZIP Code City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

@ No
{) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106K).

Ez Explain the Sources of Your income

Official Form 107

Statement of Financiat Affairs for Individuals Filing for Bankruptcy page 1
 

 

EE EEEIEIEET I ey

Case 18-22053 Doc2/ Filed 10/09/18 Page 2 of 6

Debtor 1 1HAROLD c. VINES Case number ¢f known),
First Name Middie Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 4.

GI No
CJ Yes. Fill in the details.

 

 

Sources of income Gross income Sources of income Gross income
Check aij: that apply: (before deductions and. Check all that apply. (before deductions and
exclusions) : exclusions)
From January 1 of current year until Q Wages, commissions, 5 Cj Wages, commissions, 5
the date you filed for bankruptcy: bonuses, tips a bonuses, tips rn
QJ Operating a business Operating a business
For last calendar year: CJ Wages, commissions, ] Wages, commissions,
. bonuses, tips $ bonuses, tips $
(January 1 to December 31, wo CI Operating a business C4 Operating a business
For the calendar year before that: QQ Wages, commissions, Q Wages, commissions,
. bonuses, tips $ bonuses, tips $
(January 1 to December 31, wom | Operating a business ) Operating a business ~

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties: and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

0 No
L} Yes. Fill in the detaits.

 

Sources of income Gross income from Sources of income _. Gross income from
Describe below. each source Describe-below. each source
‘ (before deductions and (before deductions and
exclusions) exclusions)

 

 

 

 

 

 

 

 

 

 

 

 

From January 1 of current year until ———~~—————_ $ $
the date you filed for bankruptcy: $
$
For last calendar year: $
(January 1 to December 31, } S
YYYY
$e
For the calendar year before that:
(January 1 to December 37, )
YYYY —— _——$________..._.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 

 
 

 

IEEE EET II OE

Case 18-22053 Doc2/ Filed 10/09/18 Page 3of6

IHAROLD C. VINES

First Name Middle Name Last Name

Debtor 1 Case number (if known)

 

i List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6.425* or more?

No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

Ll Yes. Debtor 4 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

& No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
- $ $ Q Mortgage
Creditors Name
Q) Car
Number Street ) Credit card

L] Loan repayment

 

Q Suppliers or vendors

 

 

 

City State ZIP Code Q) other
$ $ t) Morigage
Creditor’s Name
L Car

‘=| Credit card

 

Number Street
L) Loan repayment

 

 

Q Suppliers or vendors

 

 

 

City State ZIP Code CJ other
$ $ ma Mortgage
Creditors Name
Ll) Car
C} Credit card

 

Number Street
Cj Loan repayment

 

Cd Suppliers or vendors

 

City State ZIP Code im) Other

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

 

 
 

 

IEEE IDE ee

Case 18-22053 Doc2/ Filed 10/09/18 Page 4 of6

IHAROLDC. VINES

First Name Middle Name Last Name

Debtor 1 Case number (if known)

 

Ez Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

No
CJ Yes. Fill in the details.

 

1

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Casetile Court Name CI Pending
Q On appeal!
Number Street Q Concluded
Case number
City State ZIP Code
Casetitle Sout Name LI Pending
Cj On appeai
Number Street Cj Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

KJ No. Go to line 11.
LI Yes. Fill in the information below.

Describe the property Date Value of the property.

 

 

Creditors Name

 

Number Street Explain what happened ~

L] Property was repossessed.

 

Q) Property was foreclosed.
CL) Property was garnished.

 

City State ZIP Code | Property was attached, seized, or levied.

Describe the property. Date Value of the property

 

 

 

 

 

$
Creditor's Name
Number Street : oo :
Explain what happened
Q Property was repossessed.
Q) Property was foreclosed.
oy Sle EGE Q) Property was garnished.
Cj Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 
 

 

NE _ LL ee

Case 18-22053 Doc2/7 Filed 10/09/18 Page5of6

IHAROLD-C. VINES
Debtor 4 Case number (if known),
First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

CF No

CL} Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken .
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

CF No
Ci Yes

Gard us Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

CO No
CJ Yes. Fill in the details for each gift.

 

Gifts with a total value of more than $600 Describe the gifts . Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Gifts with:a total value of more than $600 Describe the gifts Dates you gave Value
per person iv noenlctntne one a natn ae a, the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
 

1HAROLD
Debtor 4

 

Case 18-22053 Doc2/7 Filed 10/09/18 Page6 of 6

Cc. VINES
Case number (it known)

 

First Name

Middie Name Last Name

Employer Identification number."

Describe the nature of the business :
. Donot include Sociai Security number or ITIN:

 

Business Name

EIN: -

 

Number Street

Name of accountant or bookkeeper .. Dates business existed

 

. From To

 

City

State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

& No

 

LI Yes. Fill in the details below.
Date issued
MM/DD/YYYY

; Name

 

Number Street

 

 

City

State ZIP Code

 

i have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penaity of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x HoveZ a. Q Vinee sen ts A : Dias

Signature of Debtor 1 Signature of Debtor 2
Date 09/10/2018 Date 09/10/2018

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

CJ No
L Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

2 Ne

Ld Yes. Name of person. . Attach the Bankruptcy Petition Preparer's Notice,

Declaration, and Signature (Official Form 119).

 

Officiat Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
